Citation Nr: 1814506	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-44 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama in which the RO granted service connection for hypertension with a noncompensable rating, effective January 27, 2011.

On his substantive appeal, the Veteran requested a videoconference hearing.  He was scheduled for a videoconference hearing on January 31, 2018.  In a written correspondence received on January 31, 2018, the Veteran requested to withdraw his hearing request.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In January 2018, the Veteran's representative submitted a written statement indicating that the Veteran wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an initial compensable rating for hypertension have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C. § § 7105 (a); 38 C.F.R. § 20.200.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing).  38 C.F.R. § 20.204 (b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (AOJ) until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board.  38 C.F.R. § 20.204 (b)(2).

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204 (b)(1).

On January 31, 2018, the Veteran's representative submitted a written statement indicating that the Veteran wished to withdraw his appeal as to the claim of entitlement to an initial compensable rating for hypertension.  The written statement included the Veteran's name and claims file number.  Therefore, the Veteran has satisfied the requirements of 38 C.F.R. § 20.204 (b) in withdrawing his appeal with respect to the issue of entitlement to an initial compensable rating for hypertension.

Because the Veteran has withdrawn his appeal as to his claim for entitlement to an increased compensable rating for hypertension, there remain no allegations of error of fact or law for appellate consideration on this issue, and the Board does not have further jurisdiction.



ORDER

The appeal, as to the claim of entitlement to an initial compensable rating for hypertension, is dismissed.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


